Citation Nr: 0032366	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post anterior cruciate ligament reconstruction, left 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis, left knee.

3.  Entitlement to a compensable rating for arthritis, right 
knee.




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal was docketed at the Board in 1999.

In his July 1999 Substantive Appeal (VA Form 9), the veteran 
asserted a claim of entitlement to secondary service 
connection for right leg disability.  This claim is, 
therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
status post anterior cruciate ligament reconstruction, left 
knee, include laxity involving such ligament, with no recent 
episode of subluxation or dislocation, productive of no more 
than slight impairment involving the left knee.

2.  The veteran's service-connected arthritis, left knee, is 
manifested by painful motion and an ability to fully extend 
and flex the knee.

3.  The veteran's service-connected arthritis, right knee, is 
manifested by motion which is unrestricted; painful motion 
involving such joint is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post anterior cruciate ligament reconstruction, left 
knee, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 4.10 and Part 
4, Diagnostic Code 5257 (2000).

2.  The criteria for a rating in excess of 10 percent for 
arthritis, left knee, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45 and Part 4, Diagnostic Codes 5010-5003 (2000).

3.  The criteria for a compensable rating for arthritis, 
right knee, have not been met.
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5010-5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in this case has 
been satisfied.  The veteran has been examined by VA on two 
occasions and this information is adequate for rating 
purposes.  The veteran has not identified any source of 
medical treatment for his knees subsequent to military 
service.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for status post anterior 
cruciate ligament (ACL) reconstruction, left knee, for which 
the RO has assigned a 10 percent rating in accordance with 
the provisions of Diagnostic Code 5257 of the Rating 
Schedule; for arthritis, left knee, rated as 10 percent 
disabling under Diagnostic Code 5010; and for arthritis, 
right knee (X-ray evidence only), rated noncompensable under 
Diagnostic Code 5010.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to any disability for which 
entitlement to an increased rating is currently asserted on 
appeal.

I.  Increased Rating, ACL Reconstruction, Left Knee

In accordance with the provisions of Diagnostic Code 5257, a 
10 percent rating is warranted when there is, relative to 
either knee, slight recurrent subluxation or lateral 
instability; if such impairment is moderate, a 20 percent 
rating is warranted.  Pursuant to Diagnostic Code 5258, 
dislocated semilunar cartilage, with frequent episodes of 
"locking", pain and effusion into the joint, warrants a 20 
percent rating. 

The veteran asserts that his left knee "pops in and out of 
place" on occasion and that the knee joint swells 
persistently.  He essentially avers that his service-
connected ACL reconstruction, left knee, is more severely 
disabling than currently evaluated.  In this regard, when he 
was examined by VA in October 1998, the veteran's left knee, 
on physical examination, exhibited "full range of motion"; he 
had a "normal" McMurray's, with no signs of torn menisci.  
There was a stair-step finding, indicative of laxity of the 
ACL on the left, but without point tenderness and with no 
pain on palpation.  The pertinent diagnosis implicated laxity 
in the ACL on the left, which was then "symptomatic 
intermittently".  

Most recently, when he was examined by VA in June 1999, the 
veteran indicated that his left knee became stiff and swollen 
(as recorded by the examiner) "once in a while", and further 
related that he took medication on occasion to relieve pain 
in the joint.  Findings on physical examination of the left 
knee included mild crepitus on flexion; Lachman's test was 
negative.  Motion was exhibited from zero to 140 degrees.  
The pertinent examination diagnosis implicated a history of 
left ACL tear.

In considering the veteran's claim for a rating in excess of 
10 percent for status post ACL reconstruction, left knee, the 
Board is of the opinion, owing to the reasoning advanced 
hereinbelow, that the presently assigned 10 percent 
evaluation is fully appropriate.  In reaching such 
determination, the Board would emphasize that the veteran's 
left knee apparently dislocates very infrequently if at all, 
inasmuch as the veteran, on the June 1999 VA examination, 
reportedly denied any history of related subluxation or 
dislocation.  In addition, while the veteran was noted to 
have laxity involving the ACL on the left on the October 1998 
VA examination, it was apparently sufficiently limited so as 
not to render the knee persistently problematic, given the 
examiner's assertion that the knee was symptomatic only 
"intermittently".  It is recognized that the veteran wears a 
left knee brace at all times.  The foregoing clinical 
considerations, in the Board's view, present a pertinent 
disability picture commensurate with, at most, not more than 
slight overall left knee disability, a degree of impairment 
which equates with his presently assigned 10 percent rating 
under Code 5257.  Finally, there is no indication that the 
veteran experiences locking involving his left knee which is 
of the requisite frequency as to warrant a 20 percent rating 
under Code 5258.  Given the foregoing analysis, then, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for status post ACL 
reconstruction, left knee.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to ACL reconstruction, left knee-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, while the Board is cognizant 
that the veteran indicated on the June 1999 VA examination 
that he had lost some time at work several months earlier 
owing to his left knee, it cannot overlook that the VA 
examiner, on the same examination, indicated that the 
veteran's "functional capacity", relative to his left knee, 
was "normal".  The latter consideration, in the Board's view, 
militates persuasively against any notion of entitlement to a 
higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  Finally, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected status post ACL reconstruction, left knee, 
more closely approximate those required for a 20 percent 
rating than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of the benefit sought relative to this 
aspect of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10 and Part 4, Diagnostic Code 5257.


II.  Rating in excess of 10 percent for Arthritis, Left Knee

Pursuant to Diagnostic Codes 5010-5003, the evaluation of the 
veteran's service-connected arthritis, left knee, turns on 
the extent to which motion in the left knee joint is limited.  
The veteran is currently receiving a 10 percent rating based 
on painful motion in accordance with the provisions of 
38 C.F.R. §§ 4.45 (pursuant to which the knee is a major 
joint) and 4.59 within the substantive context of Diagnostic 
Code 5003.  Even if there is no actual limitation of motion 
involving a major joint, where arthritis (as in the present 
case) involving such joint is shown by X-ray, painful motion 
of the joint is deemed to comprise limited motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  A 10 
percent evaluation is assigned for knee disability under 
Diagnostic Code 5260 when the ability to flex the leg is 
limited to 45 degrees or when the ability to extend the leg 
is limited to 10 degrees, under Diagnostic Code 5261; a 20 
percent rating is warranted if flexion of the leg is limited 
to 30 degrees or if extension is limited to 15 degrees.

The veteran asserts that he experiences pain in his left knee 
which "is exacerbated by" sharp movements.  In this regard, 
when he was examined by VA in October 1998, the veteran 
exhibited "full range of motion" in his left knee.  The 
findings on pertinent X-ray examination included early 
arthritis.  When the veteran was examined by VA in June 1999, 
overall left knee motion was "[n]ormal", and flexion was 
exhibited from zero to 140 degrees.  

In considering the veteran's claim for a rating in excess of 
10 percent for arthritis, left knee, the Board would point 
out that left knee extension, exhibited to zero degrees on 
the latter (if not, indeed, also the former) of the above-
addressed VA examinations, is, as such, indicative of motion 
in such excursion which is unrestricted.  See 38 C.F.R. 
§ 4.71, Plate II (2000).  In addition, left knee flexion, 
exhibited to 140 degrees on the latter (if not, indeed, also 
the former) of the above-addressed VA examinations, is, as 
such, indicative of motion in such excursion which is 
unrestricted.  Id.  Therefore, the Board concludes that a 
rating in excess of 10 percent for arthritis, left knee, even 
with consideration of the above-stated provisions of 
38 C.F.R. § 4.7, is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
arthritis involving the left knee, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy, as noted above, that the VA examiner on the June 
1999 examination indicated that the veteran's "functional 
capacity", relative to his left knee, was "normal".  The 
foregoing consideration, in the Board's view, militates 
persuasively against the existence of sufficient disablement, 
relative to the veteran's arthritis, left knee, as to warrant 
the assignment of a higher disability rating predicated on 
either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Codes 5010-5003.


III.  Compensable Rating, Arthritis, Right Knee

Pursuant to Diagnostic Codes 5010-5003, the evaluation of the 
veteran's service-connected arthritis, right knee, turns on 
the extent to which motion in the right knee joint is 
limited.  As noted above, a 10 percent evaluation is assigned 
for knee disability under Diagnostic Code 5260 when the 
ability to flex the leg is limited to 45 degrees or when the 
ability to extend the leg is limited to 10 degrees, under 
Diagnostic Code 5261.  However, pursuant to Code 5003, when 
there is limitation of motion of the pertinent joint which is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assignable relative to the joint 
affected by the limited motion.  As noted above, even if 
there is no actual limitation of motion involving a major 
joint, where arthritis (as in the present case) involving 
such joint is shown by X-ray, painful motion of the joint is 
deemed to comprise limited motion.  See Lichtenfels, supra.  
However, pursuant to 38 C.F.R. § 4.31, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.

When the veteran was examined by VA in October 1998, while 
there were no specific findings reported relative to motion 
in such joint, the knee "appear[ed] to be completely within 
normal limits."  The findings on pertinent X-ray examination 
included minimal degenerative changes.  When the veteran was 
examined by VA in June 1999, overall right knee motion was 
"[n]ormal", and flexion was exhibited from zero to 140 
degrees.  The examiner "did not appreciate any crepitus, 
tenderness or signs or symptoms of inflammation."

In considering the veteran's claim for a compensable rating 
for arthritis, right knee, the Board would point out that, 
based on his examination by VA in June 1999, right knee 
extension and flexion is, in each instance (inasmuch as 
flexion was exhibited from zero to 140 degrees), 
unrestricted.  See 38 C.F.R. § 4.71, Plate II, supra.  In 
addition, there is no indication of painful motion involving 
the right knee, as might (if shown) otherwise warrant the 
assignment of a 10 percent rating, in consideration of 
arthritis in the joint, pursuant to the rationale advanced in 
Lichtenfels, supra.  Given the foregoing, then, the Board is 
constrained to conclude, with application of the above-stated 
provisions of 38 C.F.R. § 4.31 (and even with consideration 
of 38 C.F.R. § 4.7), that the veteran's presently assigned 
noncompensable rating for arthritis, right knee, is 
appropriate.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
However, the Board finds it noteworthy that the VA examiner 
on the June 1999 examination indicated that the veteran's 
"functional capacity", relative to his right knee, was 
"normal".  The foregoing consideration, in the Board's view, 
militates persuasively against the existence of sufficient 
disablement, relative to the veteran's arthritis, right knee, 
as to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45 and 
Part 4, Diagnostic Codes 5010-5003.

The Board has, in addition, with respect to each of the 
veteran's claims for a higher disability rating addressed 
above, considered the discussion advanced by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein it indicated that, 
especially when there was a long duration between a 
claimant's original claim for service connection and the 
assignment of an original rating, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
based on the facts found.  However, relative to each claim 
for a higher disability rating addressed above, the duration 
between receipt of the veteran's related original claim 
(August 1998) and the assignment of the initial respective 
ratings was quite brief, i.e., only approximately eight 
months.  Given such consideration, and following the Board's 
longitudinal scrutiny of the pertinent evidentiary record, 
the Board is of the view that the cited Fenderson rationale 
does not apply.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
apparently works on an assembly line in a factory) has 
offered no objective evidence that the disablement occasioned 
by any of his above-addressed disabilities at all interferes 
with his employability to a degree greater than that 
contemplated by the regular schedular standards which, as 
noted above, contemplate impairment in earning capacity in 
civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.   


ORDER

A rating in excess of 10 percent for status post anterior 
cruciate ligament reconstruction, left knee, is denied.

A rating in excess of 10 percent for arthritis, left knee, is 
denied.



A compensable rating for arthritis, right knee, is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

